Title: To George Washington from Burgess Ball, 11 July 1793
From: Ball, Burgess
To: Washington, George



Dear sir,
Fredericksbg [Va.]—11th of July 1793.

Being sensible that the sooner your communications were made known to Mr Fitzhugh, and the result to you, so much the sooner wou’d your mind be reliev’d, I waited on him today and fully inform’d him of everything respecting the Conversation the Gentleman had with you at the Dinner in Alexandria on the 4th of July, and of your Sentiments on that Subject—Mr Fitzhugh had hear’d nothing, and says, “had he hear’d anything which cou’d have had an appearance of a deviation from your private or publick Conduct, he shou’d have given no Credit to it—As to Mr Guin having any thought of quiting his bussiness, he is sure he has not, and, as to Mr Stith, he never had an Idea of; but believes the Gentleman, with whom you fell in Conversation, has a great desire that Mr Stith shou’d get Mr Guins place, they ⟨“⟩being connected.” I enquired of Mr Fitzhugh, & also of Mr Carter (of Sherly) who was there, if they knew any person whom they thought wou’d suit you but neither of those Gentlemen can recollect, except (they say) Colo. William Nelson of Caroline or Mr Nathl Burwell of King William will undertake such Bussiness, which a few Years ago they talk’d of—Either of those Gentlemen they think are fully capable, but, they have large families, which might be an Obsticle. Mr Laurence Lewis says (and requested me to mention it, if I shou’d be writing to you) that, if you think proper he will go to Mount Vernon, and stay there ’till you may
 get furnish’d—He is a very discreet man, and I think you had best take him, at once, if you are not already provided, as no doubt you will be daily losing for want for a Superintendent.
In a few Weeks I propose taking my Family to Berkley, and shall take my New Purchase in the way, in the Neighbourhood of which I expect I may be able to engage any quantity of Buck wheat, and shall be very happy in getting for you what you think you may want. Wishing you & Mrs Washington every felicity, in which Fanny joins, I am Dr sir, Your Affect. friend &c.

B: Ball

